Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foo et al. (US 2002/0087070 A1), hereinafter referred to as Foo.
With reference to claims 1 and 18, Foo teaches A computer-implemented method for acquiring a visualization of a target, the method comprising: 	generating a first sampling mask; acquiring first k-space data of the target at a first phase using the first sampling mask (Fig. 6, 162); 	generating a first image of the target based at least in part on the first k-space data (Fig. 6, 164); 	generating a second sampling mask using a model based on at least one selected from the first sampling mask, the first k-space data, and the first image (Fig. 6, 166); 	acquiring second k-space data of the target at a second phase using the second sampling mask (Fig. 6, 168); and 	generating a second image of the target based at least in part on the second k-space data (Fig. 6, 174).
With reference to claims 2 and 19, Foo further teaches the first phase corresponds to a first time at which the target is at a first status (Fig. 6, 164); and the second phase corresponds to a second time at 
With reference to claims 3 and 20, Foo further teaches the generating a first sampling mask includes one selected from: receiving the first sampling mask selected by a user; and generating the first sampling mask using the model (¶0012, ¶0035).	With reference to claim 4, Foo further teaches the acquiring first k- space data of the target at a first phase using the first sampling mask includes: generating a first k-space acquisition pattern based at least in part on the first sampling mask; and scanning the target based at least in part on the first k-space acquisition pattern at the first phase (¶0030-0031).	With reference to claim 5, Foo further teaches comprising training the model using machine learning (¶0012, the better mask being selected by the system).
With reference to claim 9, Foo further teaches generating a third sampling mask using the model based at least in part on one selected from the first sampling mask, the first k-space data, the first image, the second sampling mask, the second k-space data, and the second image; acquiring third k-space data of the target at a third phase using the third sampling mask; and generating a third image of the target based at least in part on the third k-space data (Fig. 6, 170).
With reference to claim 12, Foo further teaches generating the visualization of the target based at least in part on one selected from the first image and the second image, the visualization includes one selected from an animated image and a video (Fig. 6)
With reference to claim 13, Foo further teaches the second image is a two-dimensional image or a three-dimensional image (Fig. 6).
	With reference to claim 14, Foo teaches a system (fig. 1) for grading a medical image for acquiring a visualization of a target, the system comprising: 	a mask generating module configured to generate a first sampling mask (Fig. 1, 162); 
	With reference to claim 15, Foo further teaches the first phase corresponds to a first time at which the target is at a first status; and the second phase corresponds to a second time at which the target is at a second status; wherein: the first time and the second time are different; and the first status and the second status are different (¶0031).	With reference to claim 16, Foo further teaches the mask generating module is configured to at least one selected from: receive the first sampling mask selected by a user; and generate the first sampling mask using the model (¶0012, ¶0035).
	With reference to claim 17, Foo further teaches the k-space data acquiring module is further configured to: generate a first k-space acquisition pattern based at least in part on the first sampling mask; and scan the target based at least in part on the first k-space acquisition pattern at the first phase (¶0030-0031).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo as applied to claim 5 above, and further in view of Nye et al. (US 2020/0211694 A1), hereinafter referred to as Nye.	Foo teaches all that is required as explained above, however is silent with regards to training the model using machine learning includes one selected from: training the model using supervised learning; and training the model using reinforcement learning.	Nye teaches training the model using machine learning includes one selected from: training the model using supervised learning; and training the model using reinforcement learning (¶0059).	It would have been obvious to one of ordinary skill in the art to use the teaching of Nye so as to improve quality.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo as applied to claim 1 above, and further in view of Hsieh et al (US 2018/0144214 A1), hereinafter referred to as Hsieh.
.
Allowable Subject Matter
Claims 7, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest the claimed "generating a quality metric corresponding to the model based at least in part on the second training image; and changing one or more parameters of the model based at least in part on the quality metric" in combination with the remaining claim elements as set forth in claims 7 and 8.
The prior art does not disclose or suggest the claimed "if the second similarity index is greater than the first similarity index, generating the third sampling mask using the model based at least in part on one selected from the second sampling mask, the second k-space data, and the second image" in combination with the remaining claim elements as set forth in claim 10.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852